DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/12/2021 amended claims 1, 6 and added claims 18-22.  Claims 1, 6, and 9-22 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 6.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 10, 14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 20100238966 A1) in view of Hersee (US 20080036038 A1).
Regarding claims 1, 6, 9, 18, and 19, Mochizuki teaches a projector comprising: a first laser light source (410R/G/B; [0139]) that is configured to emit a first laser light having a first wavelength; and a first light modulating element (430R/G/B) that is configured to modulate the first laser light emitted from the first laser light source in accordance with image information, wherein the laser light source including: a substrate (141, 241); and a photonic crystal structure (145/445/835/1135) (14, 24; Fig. 2-13; [0065]) that includes a light emitting layer (144, 244) that emits light, and causes the light emitted by the light emitting layer (850) to be confined in an in-plane direction of the substrate and be emitted in a normal direction of the substrate (Fig. 6 and 9).
Mochizuki does not explicitly teach the first laser light source having the first columnar portions including the first light emitting layer.
Hersee teaches the first laser light source (Fig. 1-12) including: a first substrate (810); and a first photonic crystal structure (145/445/835/1135) disposed on the first substrate (810), the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mochizuki with Hersee; because it allows greater ability to produce “high-
Regarding claims 10 and 14, Mochizuki further teaches a second laser light source (410G/B/R; [0139]) that is configured to emit a second laser light having a second wavelength different from the first wavelength; a second light modulating element (430G/B/R) that is configured to modulate the second laser light emitted from the second laser light source in accordance with image information; and a light combining element (440) that is configured to combine the first laser light modulated by the first light modulating element and the second laser light modulated by the second light modulating element (Fig. 14).
Mochizuki does not teach the second light source as claimed. 
Hersee teaches the laser light source (Fig. 1-12) including: a substrate (810); and a photonic crystal structure (145/445/835/1135) disposed on the substrate (810), the photonic crystal structure (145/445/835/1135) including a light emitting layer (850) that is configured to emit the laser light, the photonic crystal structure (145/445/835/1135) being configured to cause the laser light emitted by the t light emitting layer (850) to be confined in an in-plane direction of the substrate (810) and be emitted in a normal direction of the substrate (810), wherein the photonic crystal structure (145/445/835/1135) is configured with a plurality of columnar portions ([0088]) upstanding from the substrate (810), the plurality of columnar portions ([0088]) are located apart from each other, and each of the columnar portions ([0088]) includes the light emitting layer (850).  Hersee also teaches the photonic crystal structure (145/445/835/1135) is configured with a light propagation member (870; [0108]), and the light propagation member (870; [0108]) is provided between adjacent portions of the plurality of columnar portions ([0088]).

Regarding claims 20-22, Mochizuki teaches a projector having a laser light source, a light modulating element that modulates the light emitted from the laser light source in accordance with image information.
Mochizuki does not explicitly teach the laser light source having a substrate; a photonic crystal structure, a light emitting layer and a distribution Bragg reflector layer as claimed.
Hersee teaches a laser light source (Fig. 1-12), the laser light source including: a substrate (810); a photonic crystal structure (145/445/835/1135) that includes a light emitting layer (850) that emits light, and causes the light emitted by the light emitting layer (850) to be confined in an in-plane direction of the substrate (810) and be emitted in a normal direction of the substrate (810); and a distribution Bragg reflector (1220) layer that reflects the light emitted by the light emitting layer (850; [0117]);
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Mochizuki with Hersee, which consequently results in the photonic crystal structure is located between the light modulating element and the distribution Bragg reflector layer or the light emitting layer is located between the photonic crystal structure and the light modulating element; because it allows greater ability to produce “high-quality nanowires and/or nanowire arrays, and scalable methods for their manufacturing” (Hersee; [0006]).

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Hersee and in further view of Kishino (US 20110169025 A1).
Regarding claims 11-13 and 15-17, neither Mochizuki nor Hersee explicitly teaches the relationship of the diameters, heights (size in the first/second normal direction) and periods (pitch) of the first and second columnar portions with respect to the emission wavelengths.
Kishino teaches the relationship between diameters, heights, and periods of the first and second columnar portions with respect to the emission wavelengths (Fig. 5, 7, 16, 18 and 21; [0013], [0014], [0017], [0023], [0025], [0034], [0036], [0039], [0058], [0059], [0064], [0089], [0091]-[0095], and [0111]-[0132]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mochizuki and Hersee with Kishino; because it allows outputting the desired wavelengths for the two sources as designed by Mochizuki.

Response to Arguments
Applicant's arguments with respect to claims 1 and 6 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claims 1 and 6. 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882